Citation Nr: 1754395	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  07-21 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating prior to September 23, 2011, and in excess of 10 percent thereafter, for post operative residuals of a nasal bone fracture with deviated septum and turbinate reduction (nasal fracture residuals).  

2.  Entitlement to an extraschedular rating for post-operative residuals of a nasal bone fracture with deviated septum and turbinate reduction (nasal fracture residuals).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to January 1984.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 and October 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2011, June 2013, and September 2017, the Board remanded the case to the RO for further development and adjudicative action.

The issue of entitlement to an extraschedular rating for nasal fracture residuals is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to September 23, 2011, the Veteran's nasal fracture residuals manifested in no more than complete obstruction on one side or less than 50 percent blockage on both sides of the nasal structure.  

2.  From September 23, 2011, the Veteran's nasal fracture residuals have manifested with blockage of more than 50 percent on both sides of the nasal structure.  


CONCLUSIONS OF LAW

1.  Prior to September 23, 2011, the criteria for an initial compensable rating for nasal fracture residuals are not met.  38 U.S.C. §1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6523-6502 (2017).

2.  From September 23, 2011, the criteria for a rating in excess of 10 percent for nasal fracture residuals have not been met.  38 U.S.C. §1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6523-6502 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment records, and he was afforded multiple VA examinations in October 2004, October 2005, January 2007, September 2011, June 2015, and October 2017.  These examinations, taken together, are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that his nasal fracture residuals disability has worsened since the date of the latter examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The agency of original jurisdiction (AOJ) substantially complied with the September 2017 remand orders, namely to schedule the Veteran for a VA examination and provide the VA examiner with a copy of the claims file.  No further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

II.  Increased Rating

The Veteran seeks a compensable rating for nasal fracture residuals prior to September 23, 2011, and in excess of 10 percent thereafter.  The Veteran contends generally that this disability is more severe than currently rated. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

The Veteran's nasal fracture residuals are rated under Diagnostic Code 6523-6502, for bacterial rhinitis and deviation of the nasal septum.  Hyphenated diagnostic codes are used when a rating under one code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 6502 provides a 10 percent rating may be assigned for traumatic deviation of the nasal septum with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97 Diagnostic Code 6502.  In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  38 C.F.R. § 4.31.  Diagnostic Code 6523 provides for a 10 percent rating with permanent hypertrophy of the turbinates and with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, and a 50 percent rating for rhinoscleroma.  

Period prior to September 23, 2011

Prior to September 23, 2011, the Veteran's nasal fracture residuals did not result in 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  The October 2004 VA examiner noted the Veteran's deviated septum results in a 25 percent obstruction on the right and that his enlarged turbinates block 30 percent nasal airway obstruction on both sides.  The October 2005 VA examiner found the Veteran's deviated septum resulted in a 25 percent blockage of the right nostril.  The January 2007 VA examiner found the Veteran's deviated septum resulted in a 25 percent blockage of the right nostril and the turbinates were minimally enlarged.  

Treatment notes and independent examinations do not indicate more than a 50 percent blockage on both sides or a complete blockage on one side of the nasal passage.  A treatment note from September 2003 indicates "65% obstruction of the nasal vault."  However, the note is unclear as to whether this 65 percent is an obstruction of one nostril, obstruction of both nostrils, or another measurement entirely.  Further, the October 2004 and October 2005 VA examiners' findings show only 25 percent blockage due to deviated septum in the right and only 30 percent obstruction from enlarged turbinates.  The combined blockage from the 30 percent obstruction from the enlarged turbinates and the 25 percent blockage from the deviated septum results in 55 percent blockage on one side and 30 percent blockage on the left.  This evidence is inconsistent with a finding that the Veteran's disability resulted in greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  

No other diagnostic code provides a higher rating for the Veteran's symptoms during this period.  The Veteran does not have loss of the nose or scarring, so Diagnostic Code 6504 is inapplicable.  He is already separately rated under Diagnostic Code 6512 for a sinus condition, so a separate rating under this diagnostic code would amount to impermissible pyramiding.  The Veteran's condition does not impact his larynx or pharynx, so Diagnostic Codes 6515 through 6521 are inapplicable.  He has also not been shown to have polyps, rhinoscleroma, or granulomas, so higher ratings under Diagnostic Code 6522-6524 are not available.  Therefore, an initial compensable rating prior to September 23, 2011, is not warranted.  

Period from September 23, 2011

From September 23, 2011, the Veteran's nasal fracture residuals were rated at 10 percent under Diagnostic Code 6502 due to the September 2011 VA examiner's finding that the Veteran has a 70 percent left nasal obstruction and 80 percent right nasal obstruction.  

No other diagnostic code provides a higher rating for the Veteran's symptoms during this period.  The Veteran does not have loss of the nose or scarring, so Diagnostic Code 6504 is inapplicable.  He is already separately rated under Diagnostic Code 6512 for a sinus condition, so a separate rating under this diagnostic code would amount to impermissible pyramiding.  The Veteran's condition does not impact his larynx or pharynx, so Diagnostic Codes 6515 through 6521 are inapplicable.  He has also not been shown to have polyps, rhinoscleroma, or granulomas, so higher ratings under Diagnostic Code 6522-6524 are not available.  Therefore, a schedular rating in excess of 10 percent from September 23, 2011, is not warranted.  

As the preponderance of the evidence is against these claims, the "benefit of the doubt" rule is not for application, and the Board must deny the claims.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for nasal fracture residuals prior to September 23, 2011, is denied. 

A rating in excess of 10 percent from September 23, 2011, is denied. 


REMAND

The Veteran's representative in the October 2017 brief argued that the Veteran's nasal fracture residuals should be referred to the Director of the Compensation Service to determine whether the Veteran is entitled to a rating on an extraschedular basis.  It does not appear that the RO has considered whether to refer the case to the Director, Compensation Service as the Veteran asserts is warranted.  Further, the Board cannot assign an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-309 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Therefore, remand is appropriate for RO to decide whether referral to the Director is appropriate in this case.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Adjudicate whether to refer the Veteran's claim to the Director, Compensation Service, for consideration of an extraschedular rating.  If the Veteran's claim is referred to the Director, Compensation Service, readjudicate the Veteran's claim when returned by the Director.  If any decision is adverse to the Veteran, provide the Veteran and the Veteran's representative with a supplemental statement of the case, and return the case to the Board.  












	(CONTINUED ON NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


